DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 ,11,19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims1-2,8,14-16, 22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Salah et al US 2020/0367080 Al A1 in view of TIIROLA et al US 20210352633 A1
Regarding claim1, Salah et al US 2020/0367080 Al discloses a method of wireless communication by a user equipment (UE), comprising: 		
allocating a resource budget per a span of symbols among a first type of downlink control information (DCI) ,( Fig.4 step 410 and [0051]  discloses determining a first PDCCH monitoring configuration and a second PDCCH monitoring configuration[0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029]-[0030] disclose  PDCCH monitoring configurations may ,comprise downlink control information (DCI)), is sent from network node to the UE) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budget(i.e. budget),  				 						allocating a resource budget per a span of symbols among a second type of DCI( Fig.4 step 410 and [0051]  discloses a second PDCCH monitoring configuration [0062]-0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget),
 monitoring, from a network entity, PDCCH candidates in accordance with the allocated resource budget[0032] discloses the UE  uses the first PDCCH monitoring configuration which  comprise a first #CCE and/or #BD budget (e.g., Rel-15 #CCE and/or #BD budget)to perform PDCCH monitoring, and the UE  uses The second PDCCH monitoring configuration which  comprise a second #CCE and/or #BD budget (e.g., Rel-16 #CCE and/or #BD budget) to perform PDCCH monitoring for URLLC traffic
Salah does not explicitly disclose wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE.						TIIROLA et al US 20210352633 A1 discloses wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE [0063] the UE has certain PDCCH processing capability e.g. 44 blind decodes and 56 CCEs for channel estimation per slot).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salah by incorporating wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE ,as taught by TIIROLA ,in order to perform 44 blind decodes and 56 CCEs for channel estimation per slot  for PDCCH   )(see TIIROLA [0063]).

Regarding claim 2, the combination of Salah and TIIROLA discloses all features with respect to claim 1.
Salah  further  discloses wherein the number of PDCCH blind decodes includes a first number of PDCCH blind decodes associated with the first type of DCI [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a Realease-15 number of CCE and number of  BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15  number of  BD(i.e. a first number of PDCCH blind decode) and [0047] discloses the first PDCCH monitoring configuration  comprises a first #BD budget ( i.e. a first number of PDCCH blind decode)),				a second number of PDCCH blind decodes associated with the second type of DCI. [0062]-0064] discloses the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of  BD (i.e.  a second number of PDCCH blind decode) and [0047] discloses second PDCCH monitoring configuration comprises a second #BD budget (i.e. a second number of PDCCH blind decode)).		
Regarding claim 8, the combination of Salah and TIIROLA discloses all features with respect to claim 1.											Salah  further  discloses wherein the number of CCEs includes a first number of CCEs associated with the first type of DCI [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a Realease-15 number of CCE and number of  BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15  number of  CCE (i.e. a first number of CCE ) and [0047] discloses the first PDCCH monitoring configuration  comprises a first # CCE budget), and 			a second number of CCEs associated with the second type of DCI [0062]-0064] discloses the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of  CCE (i.e.  a second number of CCE) and [0047] discloses second PDCCH monitoring configuration comprises a second # CCE budget
Regarding claim 14, the combination of Salah and TIIROLA discloses all features with respect to claim 1.
Salah  further discloses wherein: the first type of DCI is associated with a first type of wireless communication service [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029]-[0030] disclose  PDCCH monitoring configurations may ,comprise downlink control information (DCI)), is sent from network node to the UE) (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget),  							the second type of DCI is associated with a second type of wireless communication service [0062]-0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget),												the span of symbols comprises consecutive symbols in a slot [0004]-[0005] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM in slot).	
Regarding claim 15, Salah et al US 2020/0367080 Al discloses A method of wireless communication by a network entity( fig. 3, network apparatus 320) comprising: 		allocating a resource budget per a span of symbols among a first type of downlink control information (DCI) ([0022]-0023] discloses the UE is be configured with a plurality of control channel (e.g., physical downlink control channel (PDCCH)) monitoring configurations, for example  a first PDCCH monitoring configuration and a second PDCCH monitoring configuration) [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations comprises downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget),and 		allocating a resource budget per a span of symbols among a second type of DCI( Fig.4 step 410 and [0051]  discloses a second PDCCH monitoring configuration [0062]-[0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget),
transmitting, to the UE, signals indicating DCI via one or more PDCCH candidates allocated to the resource budget [0029]-[0030] disclose  PDCCH monitoring configurations ,comprises downlink control information (DCI),  is sent from the network node to the UE) [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise  and a Realease-15 number of CCE and BD budget; and second PDCCH monitoring configuration ,is used on URLLC traffic, comprises a Realease-16 number of CCE and BD budget),and	communicating with the UE based on the indicated DCI [0046] UE transmits an uplink signal (i.e. communicate) to indicate a need to switch to the first PDCCH monitoring configuration (i.e. (i.e. a first type of (DCI)) or the second PDCCH monitoring configuration (i.e. (i.e. a second type of (DCI))( [0029]-[0030] disclose  PDCCH monitoring configurations ,comprises downlink control information (DCI).
Salah does not explicitly disclose wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE
TIIROLA et al US 20210352633 A1 discloses wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE [0063] the UE has certain PDCCH processing capability e.g. 44 blind decodes and 56 CCEs for channel estimation per slot).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salah by incorporating wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE ,as taught by TIIROLA ,in order to perform 44 blind decodes and 56 CCEs for channel estimation per slot  for PDCCH   )(see TIIROLA [0063]).

Regarding claim 16, the combination of Salah and TIIROLA discloses all features with respect to claim 15.
Salah  further  discloses wherein the number of PDCCH blind decodes includes a first number of PDCCH blind decodes associated with the first type of DCI [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a Realease-15 number of CCE and number of  BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15  number of  BD(i.e. a first number of PDCCH blind decode) and [0047] discloses the first PDCCH monitoring configuration  comprises a first #BD( i.e. blind decoding) budget
a second number of PDCCH blind decodes associated with the second type of DCI [0062]-0064] discloses the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a Realease-16 number of CCE and BD budget). [0029] disclose PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service (i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of  BD (i.e.  a second number of PDCCH blind decode) and [0047] discloses second PDCCH monitoring configuration comprises a second #BD (i.e. blind decoding) budget).			

Regarding claim 22, the combination of Salah and TIIROLA discloses all features with respect to claim 15.
Salah  further  discloses wherein the number of CCEs includes a first number of CCEs associated with the first type of DCI [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a Realease-15 number of CCE and number of  BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15  number of  CCE (i.e. a first number of CCE ) and [0047] discloses the first PDCCH monitoring configuration  comprises a first # CCE budget), and
a second number of CCEs associated with the second type of DCI [0062]-0064] discloses the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of  CCE (i.e.  a second number of CCE) and [0047] discloses second PDCCH monitoring configuration comprises a second # CCE budget).												

Regarding claim 28, the combination of Salah and TIIROLA discloses all features with respect to claim 15.											Salah  further discloses wherein: the first type of DCI is associated with a first type of wireless communication service [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029]-[0030] disclose  PDCCH monitoring configurations may ,comprise downlink control information (DCI)), is sent from network node to the UE) (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget),  			the second type of DCI is associated with a second type of wireless communication service [0062]-0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget),the span of symbols comprises consecutive symbols in a slot [0004]-[0005] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM in slot

Regarding claim 29, Salah et al US 2020/0367080 Al discloses An apparatus for wireless communication, comprising: a memory; a processor coupled to the memory ( [0041] and  fig. 3 communication apparatus 310( i.e. apparatus)  includes a memory 314 coupled to processor 312 and capable of being accessed by processor 312 and storing data therein),, the processor and the memory being configured to
 allocate a resource budget per a span of symbols among a first type of downlink control information (DCI) ( Fig.4 step 410 and [0051]  discloses determining a first PDCCH monitoring configuration and a second PDCCH monitoring configuration[0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget) and 
allocate a resource budget per a span of symbols among a second type of DCI( Fig.4 step 410 and [0051]  discloses a second PDCCH monitoring configuration [0062]-0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget),
, wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the apparatus; and 
a receiver (fig. 3. Transceiver 316) configured to monitor, from a network entity, PDCCH candidates in accordance with the allocated resource budget[0032] discloses the UE  uses the first PDCCH monitoring configuration which  comprise a first #CCE and/or #BD budget (e.g., Rel-15 #CCE and/or #BD budget)to perform PDCCH monitoring, and the UE  uses The second PDCCH monitoring configuration which  comprise a second #CCE and/or #BD budget (e.g., Rel-16 #CCE and/or #BD budget) to perform PDCCH monitoring for URLLC traffic).
Salah does not explicitly disclose wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the apparatus. 										TIIROLA et al US 20210352633 A1 discloses wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE [0063] the UE has certain PDCCH processing capability e.g. 44 blind decodes and 56 CCEs for channel estimation per slot).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salah by incorporating wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE ,as taught by TIIROLA ,in order to perform 44 blind decodes and 56 CCEs for channel estimation per slot  for PDCCH   )(see TIIROLA [0063]).

Regarding claim 30, Salah et al US 2020/0367080 Al discloses An apparatus for wireless communication comprising: a memory; a processor coupled to the memory (fig. 3 and [0041]  discloses network apparatus 320 (i.e. apparatus)may further include a memory 324 coupled to processor 322 and capable of being accessed by processor 322 and storing data therein) ,the processor and the memory being configured to 									allocate a resource budget per a span of symbols among a first type of downlink control information (DCI) ([0022]-0023] discloses the UE is be configured with a plurality of control channel (e.g., physical downlink control channel (PDCCH)) monitoring configurations, for example  a first PDCCH monitoring configuration and a second PDCCH monitoring configuration) [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations comprises downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget),and 
allocate a resource budget per a span of symbols among a second type of DCI( Fig.4 step 410 and [0051]  discloses a second PDCCH monitoring configuration [0062]-[0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget),
a transceiver (fig. 3 [0041] discloses transceiver 326 coupled to processor 322 and capable of wirelessly transmitting and receiving data) configured to: 
transmit, to the UE, signals indicating DCI via one or more of the PDCCH candidates allocated to the resource budget, [0029]-[0030] disclose  PDCCH monitoring configurations ,comprises downlink control information (DCI),  is sent from the network node to the UE) [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise  and a Realease-15 number of CCE and BD budget; and second PDCCH monitoring configuration ,is used on URLLC traffic, comprises a Realease-16 number of CCE and BD budget),and	communicate with the UE based on the indicated DCI [0046] UE transmits an uplink signal (i.e. communicate) to indicate a need to switch to the first PDCCH monitoring configuration (i.e. (i.e. a first type of (DCI)) or the second PDCCH monitoring configuration ( (i.e. a second type of (DCI))( [0029]-[0030] disclose  PDCCH monitoring configurations ,comprises downlink control information (DCI).
Salah does not explicitly disclose wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE
TIIROLA et al US 20210352633 A1 discloses wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE [0063] the UE has certain PDCCH processing capability e.g. 44 blind decodes and 56 CCEs for channel estimation per slot).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salah by incorporating wherein the resource budget includes a number of physical downlink control channel (PDCCH) blind decodes (BDs) and a number of control channel elements (CCEs) supported by the UE ,as taught by TIIROLA ,in order to perform 44 blind decodes and 56 CCEs for channel estimation per slot  for PDCCH   )(see TIIROLA [0063]).

Claims 3-4,6-7,9-10,12-13,17-18,20-21,23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Salah et al US 2020/0367080 Al in view of TIIROLA et al US 20210352633 A1 in view of Taherzadeh Boroujeni et al US 2020/0351896 A1

Regarding claims 3 and 17, the combination of Salah and TIIROLA discloses all features with respect to claims 1 and 15, respectively.							Salah  further discloses wherein the PDCCH candidates includes: a first PDCCH candidate associated with the first type of DCI ( Fig.4 step 410 and [0051]  discloses determining a first PDCCH monitoring configuration and a second PDCCH monitoring configuration[0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget), and 		a second PDCCH candidate associated with a second type of DCI( Fig.4 step 410 and [0051]  discloses a second PDCCH monitoring configuration [0062]-[0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget).
The combination of Salah and TIIROLA does not disclose wherein the first PDCCH candidate and the second PDCCH candidate are decodable based on a same blind decode.
Taherzadeh Boroujeni et al US 2020/0351896 A1 disclose wherein the first PDCCH candidate and the second PDCCH candidate are decodable based on a same blind decode
[0098] the WTRU detected DCIs over multiple PDCCHs with the identical C-RNTI (i.e. same blind decode) to improve the control channel detection reliability. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salah by incorporating wherein the first PDCCH candidate and the second PDCCH candidate are decodable based on a same blind decode, as taught by Taherzadeh Boroujeni, in order to improve the control channel detection reliability (see Taherzadeh Boroujeni [0098]).
Regarding claims 4 and 18, the combination of Salah ,TIIROLA and Taherzadeh Boroujeni discloses all features with respect to claims 3 and 17, respectively.				Salah further discloses wherein monitoring the PDCCH candidates comprises: receiving and decoding the PDCCH candidates; [0022]-0023] discloses the UE is be configured with a plurality of control channel (e.g., physical downlink control channel (PDCCH)) monitoring configurations, for example a first PDCCH monitoring configuration and a second PDCCH monitoring configuration),									counting the first PDCCH candidate towards the first number of PDCCH blind decodes and counting the second PDCCH candidate towards the second number of PDCCH blind decodes, if the first type of DCI or the second type of DCI is detected among the first PDCCH candidate and the second PDCCH candidate of the decoded PDCCH candidates.[0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget and the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget),for example [0031]-[0032]  discloses the number of CCE and BD budget used in Realease-15 and the number of CCE and BD budget used in Realease-16 

Regarding claim 6 and 20 the combination of Salah, TIIROLA and Taherzadeh Boroujeni discloses all features with respect to claims 3and 17, respectively.				Salah further discloses  wherein monitoring the PDCCH candidates comprises counting, before decoding the PDCCH candidates, the first PDCCH candidate towards the first number of PDCCH blind decodes and counting the second PDCCH candidate towards the second number of PDCCH blind decodes separately[0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget and the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget),for example [0031]-[0032]  discloses the number of CCE and BD budget used in Realease-15 and the number of CCE and BD budget used in Realease-16 .

Regarding claim 7 and 21, the combination of Salah, TIIROLA and Taherzadeh Boroujeni discloses all features with respect to claims 3 and 17, respectively.				Salah further discloses wherein monitoring the PDCCH candidates comprises: counting, before decoding the PDCCH candidates, the first PDCCH candidate towards the first number of PDCCH blind decodes if PDCCH blind decodes are counted for the PDCCH candidates associated with the first type of DCI before PDCCH blind decodes are counted for the PDCCH candidates associated with the second type of DCI [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget and the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget),for example [0031]-[0032]  discloses the number of CCE and BD budget used in Realease-15 and the number of CCE and BD budget used in Realease-16 


Regarding claims 9and 23, the combination of Salah and TIIROLA discloses all features with respect to claims 8 and 22, respectively.							Salah  further discloses wherein: monitoring the PDCCH candidates comprises processing a plurality of CCEs; the CCEs include a first set of one or more CCEs of a first PDCCH candidate associated with the first type of DCI and; ( Fig.4 step 410 and [0051]  discloses determining a first PDCCH monitoring configuration and a second PDCCH monitoring configuration[0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. UE is configured to monitor first PDCCH with DCI format(s) associated with MBB service(i.e. a first type of (DCI)) in first PDCCH configuration span with  Realease-15 number of CCE and BD budge(i.e. budget), and a second set of one or more CCEs of a second PDCCH candidate associated with second type of DCI ( Fig.4 step 410 and [0051]  discloses a second PDCCH monitoring configuration [0062]-[0064] discloses the second PDCCH monitoring configuration ,is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget).[0029] disclose  PDCCH monitoring configurations may comprise downlink control information (DCI)) [0004] discloses PDCCH monitoring can be on any span of up to three consecutive OFDM (i.e. a UE is configured to monitor second PDCCH with DCI format(s) associated with URLLC service(i.e. a second type of DCI) in second PDCCH configuration span with Realease-16 number of CCE and BD budget(i.e. budget).							The combination of Salah and TIIROLA does not disclose the first set of one or more CCEs and the second set of one or more CCEs are able to be processed as a same set of one or more CCEs(i.e. one or more CCEs of a PDCCH decode on a same blind decode).
Taherzadeh Boroujeni et al US 2020/0351896 A1 disclose the first set of one or more CCEs and the second set of one or more CCEs are able to be processed as a same set of one or more CCEs [0098] the WTRU detected DCIs over multiple PDCCHs with the identical C-RNTI (i.e. same blind decode) to improve the control channel detection reliability. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salah by incorporating the first set of one or more CCEs and the second set of one or more CCEs are able to be processed as a same set of one or more CCEs, as taught by Taherzadeh Boroujeni, in order to improve the control channel detection reliability (see Taherzadeh Boroujeni [0098]).









Regarding claims 10 and 24, the combination of Salah, TIIROLA and Taherzadeh Boroujeni discloses all features with respect to claims 9 and 23, respectively.			Salah further discloses wherein processing the CCEs comprises: receiving and decoding the PDCCH candidates associated with the CCEs [0022]-0023] discloses the UE is be configured with a plurality of control channel (e.g., physical downlink control channel (PDCCH)) monitoring configurations, for example a first PDCCH monitoring configuration and a second PDCCH monitoring configuration).,							counting the first set of one or more CCEs towards the first number of CCEs and counting the second set of one or more CCEs towards the second number of CCEs, if the first type of DCI or the second type of DCI is detected among the first PDCCH candidate and the second PDCCH candidate of the decoded PDCCH candidates [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget and the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget),for example [0031]-[0032]  discloses the number of CCE and BD budget used in Realease-15 and the number of CCE and BD budget used in Realease-16 

Regarding claim 12 and 26, the combination of Salah, TIIROLA and Taherzadeh Boroujeni discloses all features with respect to claims 9 and 23, respectively.				Salah further discloses  wherein processing the CCEs comprises counting, before decoding the PDCCH candidates, the first set of one or more CCE towards the first number of CCEs and counting the second set of one or more CCE towards the second number of CCEs separately [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget and the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget),for example [0031]-[0032]  discloses the number of CCE and BD budget used in Realease-15 and the number of CCE and BD budget used in Realease-16 

Regarding claim 13 and 27, the combination of Salah, TIIROLA and Taherzadeh Boroujeni discloses all features with respect to claims 9 and 23, respectively.				Salah further discloses  wherein processing the CCEs comprises: counting, before decoding the PDCCH candidates, the first set of one or more CCE towards the first number of CCEs if CCEs are counted for the PDCCH candidates associated with the first type of DCI before CCEs are counted for the PDCCH candidates associated with the second type of DCI [0062]-[0064] discloses the first PDCCH monitoring configuration, is used on eMBB traffic,  comprise a first PDCCH monitoring span configuration,  and a Realease-15 number of CCE and BD budget and the second PDCCH monitoring configuration, is used on URLLC traffic, comprise a second PDCCH monitoring span configuration and a Realease-16 number of CCE and BD budget),for example [0031]-[0032]  discloses the number of CCE and BD budget used in Realease-15 and the number of CCE and BD budget used in Realease-16.
Conclusion                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478